46 N.Y.2d 888 (1979)
Apache-Beals Corp., Appellant,
v.
International Adjusters, Ltd., et al., Defendants, and Canadian Steel Sales, Ltd., Respondent.
Court of Appeals of the State of New York.
Argued January 3, 1979.
Decided February 13, 1979.
Edwin P. Yaeger for appellant.
Philip B. Abramowitz for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur in memorandum.
*889MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
*890Although appellant, contrary to the conclusion reached by the Appellate Division, has not conceded the existence of a shortage in the amount of steel sold to respondent Canadian, it has nevertheless failed to set forth any evidentiary facts sufficient to defeat respondent's motion for summary judgment. (See Rotuba Extruders v Ceppos, 46 N.Y.2d 223.)
Order affirmed.